Citation Nr: 0433418	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for prostate cancer status post radical peroneal 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1956 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.   

The Board notes that the veteran also perfected an appeal of 
the RO's July 2001 denial of service connection for left foot 
plantar warts.  However, the RO resolved that issue in the 
veteran's favor in an April 2002 rating decision.  Therefore, 
that issue is not currently before the Board.  

In addition, the veteran submitted a notice of disagreement 
with the initial noncompensable rating assigned for left foot 
plantar warts in the April 2002 rating decision.  However, 
the veteran did not perfect his appeal by providing a timely 
VA Form 9, Appeal to Board of Veterans' Appeals, or other 
substantive appeal, after the RO issued its October 2002 
statement of the case.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).  Therefore, this issue is 
not in appellate status.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence shows that the veteran has daytime voiding 
of at least once an hour and uses four absorbent pads per 
day.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but not in excess thereof, for prostate cancer status post 
radical peroneal prostatectomy have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.115a, 4.115b, Diagnostic Code 7528 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in January 2001 and August 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and of what evidence the veteran has 
the responsibility to provide, and which portion of the 
evidence, if any, VA is obligated to obtain or will attempt 
to obtain on the veteran's behalf.  The Board finds that 
these letters provide all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO issued its initial 
VCAA notice letter in January 2001, before the July 2001 
determination on appeal, such that there is no conflict with 
Pelegrini.  Although the August 2003 VCAA letter provided 
supplementary information, there is no allegation or showing 
of prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure and asked the veteran to identify any other private, 
VA, or military medical treatment, as well as any other 
information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, all private medical 
records as identified and authorized by the veteran, and a 
relevant medical examination.  The Board notes that following 
the June 2004 Travel Board hearing, the veteran submitted 
private medical evidence that was discussed therein.  There 
is no indication that any relevant evidence remains 
outstanding.  The Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Factual Background

The RO received the veteran's claim for service connection 
for prostate cancer in January 2001.  Evidence from M. 
Dersch, M.D., shows that the veteran had surgery for prostate 
cancer in February 2000.  Notes following surgery dated in 
April 2000 indicated that he had urinary incontinence and was 
changing pads three times a day.  Notes dated in July 2000, 
October 2000, January 2001, and May 2001 reflected 
improvement, with the use of one pad a day with no leakage at 
night.  

The RO granted service connection for post-operative 
residuals of prostate cancer in a July 2001 rating decision, 
assigning a 20 percent disability rating effective from the 
date of his January 2001 claim.  The veteran perfected an 
appeal of this decision.  In his August 2001 notice of 
disagreement, he asserted that he warranted a 40 percent 
disability rating.  

Additional notes from Dr. Dersch dated in August 2001 and 
September 2001 showed that the veteran reported voiding at 
least once every hour.  In April 2002, he related voiding 
three to four times per nights and using three pads per day.  
Notes dated in October 2002 related that the veteran had no 
change in incontinence and that he used four to five pads per 
day.  

The veteran was afforded a VA genitourinary examination in 
October 2002.  He related that he had been totally 
incontinent since the February 2000 surgery and wore a pad 24 
hours a day.  Nocturia was three to four times.  The examiner 
noted that physical examination was normal, but that the 
veteran leaked urine from the penile structure when he stood 
erect.  

During the June 2004 Board videoconference hearing, the 
veteran testified that he was required to wear pads 24 hours 
a day.  On average, he used four pads a day and awoke to void 
two to three times per night.  The disability required him to 
curtail many activities.  The veteran felt that his symptoms 
were worse than in 2002, i.e., he had to urinate more 
frequently and had less control over urination.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO assigned an initial disability rating of 20 percent 
for prostate cancer status post radical peroneal 
prostatectomy under Diagnostic Code (Code) 7528, malignant 
neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  
The note to Code 7528 states that following cessation of 
treatment and absent any recurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  

In this case, there is no evidence or allegation of renal 
dysfunction.  Therefore, the disability is rated as voiding 
dysfunction.  The rating schedule for voiding dysfunction 
states that the particular condition will be rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  The veteran in this appeal describes urine leakage 
and urinary frequency.   

When rating the disability for urine leakage, a 20 percent 
evaluation is awarded when the disability requires the 
wearing of absorbent materials that must be changed less than 
two times per day.  A 40 percent rating is in order when the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A maximum 
evaluation of 60 percent is warranted when the disability 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day. 

When rating the disability for urinary frequency, a 20 
percent evaluation is awarded when the daytime voiding 
interval is between one and two hours, or; there is awakening 
to void three to four times per night.  A maximum rating of 
40 percent is in order when the daytime voiding interval less 
than one hour, or; there is awakening to void five or more 
times per night.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports no more than a 40 percent evaluation 
for prostate cancer status post radical peroneal 
prostatectomy under either urine leakage or urinary 
frequency.  38 C.F.R. § 4.3.  The evidence indicates daytime 
voiding of at least once an hour.  Although the veteran wears 
a pad constantly, he generally reports changing the pad four 
times a day.  The Board acknowledges that notes from Dr. 
Dersch dated in October 2002 indicate that the veteran used 
four to five pads a day.  However, the veteran subsequently 
indicated during the June 2004 Travel Board hearing that he 
used four pads a day on average.  The Board finds that the 
single October 2002 report of using five pads a day is not 
reflective of an overall disability picture that more closely 
approximates the criteria for a rating greater than 40 
percent based on urine leakage.  38 C.F.R. § 4.7.    

The Board emphasizes that the award of the 40 percent rating 
is the evaluation the veteran's specifically requested in his 
August 2001 notice of disagreement.  The evidence of record 
currently does not warrant any higher evaluation.  If the 
disability picture changes in the future, the veteran is free 
to file a claim for an increased disability rating.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 40 
percent, but not higher, for prostate cancer status post 
radical peroneal prostatectomy is granted.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



